DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 2/8/2021 amended claims 1-2.  Applicants’ arguments are persuasive in overcoming the 35 USC 103 rejection over Karol in view of Inami from the office action mailed 11/17/2020; therefore this rejection is withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Migdal in view of Inami from the office action mailed 11/17/2020; therefore this rejection is maintained below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Migdal et al., US Patent No. 6,726,855 (hereinafter referred to as Migdal) in view of Inami et al., US Patent Application Publication No. 2014/0199009 (hereinafter referred to as Inami).        
Regarding claims 1-3, 5-6, 8-13 and 16-20, Migdal discloses a grease lubricating composition (Col. 7/L. 25) comprising:
(a) a major concentration of a rerefined mineral, synthetic or hydrocarbon-based base oil having a pour point of less than -20°C (as recited in component (a) of claim 1 and reads on claims 3, 14 and 16) (Col. 4-7/L. 33-10),
(b) Migdal does not disclose the presence of a urea-based thickener
(c) 1 wt% of an alkyl diphenylamine (as recited in component (c) of claim 1 and reads on claims 6, 11 and 18) (see Abstract and Examples), 
(d) 0.75 wt% of quinoline-based antioxidants, such as, 2,2,4-trimethyl-1,2-dihydroquinoline (as recited in component (d) of claim 1 and reads on claims 8, 12 and 19) (see Abstract and Examples), and  
(e) 0.001 to 1.5 wt% of zinc diaryldithiophosphates (as recited in claim 9) (Col. 4/L. 9-31 and see Table 1).    

	Inami discloses a grease composition for use in roller bearings (as recited in claim 10) (see Abstract and Para. [0002]) comprising a mixture of base oils including 20 wt% of a highly refined mineral oil having a pour point of less than -35°C and a KV40 ranging from 70-150 mm2/s (as recited in claims 1, 5 and 20) and 80 wt% of a synthetic oil (Para. [0021]-[0022] and [0028]) to which is added a diurea thickener (as recited in component (b) of claim 1 and reads on claims 2 and 13) (Para. [0039]-[0040]) and additional additives.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the base oil of Inami in the composition of Migdal as it is a simple substitution of one known element for another in order to obtain predictable results which include enhanced oil film formation and antiwear properties (Para. [0027]-[0031] of Inami).  

Response to Arguments
Applicants’ arguments filed 2/8/2021 regarding claims 1-3, 5-6, 8-13 and 16-20 have been fully considered and are not persuasive in regards to the Migdal in view of Inami rejection (Karol has been withdrawn as discussed above).    
Applicants argue that Migdal is not a proper primary reference in an obviousness rejection as Migdal is drawn to internal combustion engine oil compositions.  This 
Applicants also argue that Inami is not a proper secondary reference in that inami does not disclose with specificity a diurea compound being an aliphatic and alicyclic compound as recited in claims 1-2.  This argument is not persuasive.  Paragraph 0039 which discusses General formula (II) as a preferred embodiment wherein – R4 represents an aromatic hydrocarbon group having 6-15 carbon atoms, and R5 and R6 each represent an aliphatic hydrocarbon group having 6-20 carbon atoms or a cyclohexyl derivative group having 6-12 carbon atoms; the proportion of the cyclohexyl derivative group in the whole R5 and R6 moieties is 50-90% by mole; and R5 and R6 may be the same or different which clearly reads on claims 1-2 in regards to the diurea compound.  
  Finally, applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific base oils, asymmetrical diurea thickeners and additives 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Roach et al., US Patent No. 2,908,646 (Roach) discloses a grease composition comprising a mineral base oil to which is added additive compounds including 2,2,4-trimethyl-1,2-dihydroquinoline.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771